Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
9, 2020.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-20-00253-CV



                     IN RE STEPHEN MCCARTY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              505th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCV-237771

                                    OPINION

      On April 3, 2020, relator Stephen McCarty filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable David Perwin,
presiding judge of the 505th District Court of Fort Bend County, to vacate his April
3, 2020 order setting aside the jury’s verdict and granting a new trial on
conservatorship, possession, and access in the underlying divorce action.
      Relator has the burden to provide this court with a sufficient record to
establish his right to mandamus relief. See Walker v. Packer, 827 S.W.2d 833, 837
(Tex. 1992) (orig. proceeding). Relator has not provided a sworn or certified copy
of every document that is material to his claim for relief and that was filed in the
underlying proceeding. See Tex. R. App. P. 52.7(a); see also 52.3(k)(1)(A).

      Relator also filed a motion to stay the trial court’s proceedings. Relator,
however, has not shown that he sought a stay of the proceedings in the trial court
before requesting such relief in this court.

      Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny both relator’s petition for writ of mandamus and motion to stay without
prejudice to refiling.


                                    PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.




                                           2